Citation Nr: 0031197	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-02 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the military from July 
1964 to July 1968.

In April 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied the 
veteran's claim for a rating higher than 20 percent for his 
bilateral hearing loss.  The RO confirmed its decision in 
May 1994 after considering additional evidence, and the 
veteran appealed to the Board of Veterans' Appeals (Board).  
He subsequently testified at hearings in support of his 
claim-initially in May 1995, which a local hearing officer 
at the RO conducted, and more recently in August 2000 using 
video-conferencing technology, which the signing judge of 
this remand conducted.


REMAND

During his video-conference hearing, the veteran alleged that 
his bilateral hearing loss is so severe that it has prevented 
him from obtaining promotions at his job with the United 
States Postal Service and has even forced him to accept 
demotions to other lower positions due to his inability to 
hear customers and others over the telephone.  He said that 
his employer vehemently refused to provide him with the 
necessary amplification for his hearing, to satisfactorily 
perform his job, despite winning a law suit that he filed 
with the Department of Labor, and that his employer also 
forced him to take a more physically demanding position 
requiring a lot of standing, causing injury and aggravation 
of his knees.

Of record is a March 1994 letter from a claims examiner at 
the Department of Labor confirming the veteran sustained 
chronic medial derangement of his right knee in February 1993 
in connection with his employment at the post office, and the 
letter also confirms that he received workers' compensation 
and other related benefits resulting from that occupational 
trauma.  However, there is no mention of disability related 
to the severity of his bilateral hearing loss, including 
insofar as the performance (or lack thereof) of his job 
responsibilities.  But that notwithstanding, he indicated 
during his video-conference hearing that he may have 
additional records or other paperwork documenting his claim 
against the postal service for disability, harassment, or 
discrimination related to his hearing loss.  He should be 
give an opportunity to submit this relevant evidence prior to 
further consideration of his claim.  See, e.g., Robinette v. 
Brown, 8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a).

The veteran also alleged during his video-conference hearing 
that he has not been given an adequate test of his actual 
hearing acuity, noting that two of the most recent VA 
audiology evaluations of record, conducted during 1995 and 
1999, did not record his speech recognition (percentage of 
discrimination).  And he believes this is particularly worth 
noting in this instance since he has extreme difficulty 
understanding conversational level speech due to background 
noise.  Indeed, even the RO acknowledged in a January 2000 
statement concerning the severity of the veteran's hearing 
loss that speech recognition tests were not performed during 
the examinations in question, and this evaluation is required 
to properly rate the severity of his hearing loss disability.  
See 38 C.F.R. § 4.85(a) (2000) (an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test) (emphasis added).  Consequently, the veteran must be 
re-examined to perform this necessary test.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Goss v. Brown, 
9 Vet. App. 109, 114 (1996).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he identify and/or submit 
any additional records concerning his 
claim with the Department of Labor, 
against the United States Postal Service, 
for workers' compensation, harassment or 
discrimination related to his bilateral 
hearing loss.  After securing any 
necessary authorization, the RO should 
directly contact the sources identified 
and obtain copies of the relevant records 
in their possession, in accordance with 
38 C.F.R. § 3.159.  All additional 
evidence obtained should be associated 
with the other evidence of record.

2.  The RO should schedule the veteran 
for another VA audiometric evaluation to 
determine the current severity of his 
bilateral hearing loss disability.  It is 
imperative that the examiner reviews the 
evidence in the claims folder, including 
a complete copy of this REMAND.  The 
report of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  And all 
pertinent clinical findings and tests 
should be performed-to include both 
speech discrimination and puretone 
audiometry tests.  The examiner must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record in a 
typewritten report.

3.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.  
38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's 
increased rating claim in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider the criteria in 
effect prior to June 10, 1999, as well as 
the new criteria for rating diseases of 
the ear and other sense organs that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Keith W. Allen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


